PER CURIAM.
The defendant appeals a final judgment entered at the conclusion of a non-jury trial. The action was on a written contract. On this appeal the substantial question is whether the evidence is sufficient to support the judgment. A review of the record reveals that the court acting as a trier of fact may have found that the plaintiff’s evidence was entitled to belief and that the testimony presented by the defendant (in direct conflict) was unworthy of belief. This being true, and the plaintiff having established a prima facie case, the record reveals a sufficient support for the judgment reached by the trial court. Compare Clausi v. Casner Motors, Inc., Fla.App.1959, 112 So.2d 587.
Affirmed.